 

Exhibit 10.3

[g201507221524222364521.jpg]

SCHLUMBERGER 2013 OMNIBUS STOCK INCENTIVE PLAN
2016 THREE YEAR PERFORMANCE SHARE UNIT AWARD AGREEMENT

This Performance Share Unit Award Agreement (as may be amended, the “Agreement”)
is granted effective as of [Date of Grant] by Schlumberger Limited (the
“Company”), for the benefit of __________________ (“Employee”), pursuant to the
Schlumberger 2013 Omnibus Stock Incentive Plan, as may be amended (the “Plan”).

1.Award.  In consideration of Employee’s continued employment as hereinafter set
forth, the Company hereby grants to Employee an award of “Performance Share
Units,” provided that (except as otherwise provided in this Agreement) the final
number of Performance Share Units will be determined in accordance with the
performance criteria set forth on Attachment I.  The target Performance Share
Units subject to this award is set forth in an award notice previously delivered
to Employee (the “Award Notice”). The Performance Share Units are notional units
of measurement denominated in shares of common stock of the Company, $.01 par
value per share (“Common Stock”). Each Performance Share Unit represents a right
to receive one share of Common Stock or equivalent value, subject to the
conditions and restrictions on transferability set forth herein and in the
Plan.  

2.Vesting of Performance Share Units.  The period of time between the grant date
specified in the Award Notice (the “Grant Date”) and the vesting of Performance
Share Units (and the termination of restrictions thereon) is the “Performance
Period.”  The Performance Share Units will vest as follows:

(a)On the first Friday following the first meeting of the Company’s Board of
Directors (the “Board”) in January 2019 (the “Vesting Date”), a number of
Performance Share Units will vest based on the extent to which the Company has
satisfied the performance condition set forth on Attachment I to this Agreement,
provided that Employee is continuously employed by the Company through the
Vesting Date and has not experienced a Termination of Employment as of such
date. Except as provided in Sections 2(b) and 2(c) below, if there is any
Termination of Employment (as defined in Section 11 below) during the period
from and between the Grant Date until and including the Vesting Date, Employee
will immediately and automatically forfeit all Performance Share Units.  Any
questions as to whether and when there has been a Termination of Employment, and
the cause of such termination, will be resolved by the Committee (as defined in
Section 11 below), and its determination will be final.

(b)If Employee’s Termination of Employment (as defined in Section 11 below)
occurs due to Retirement (as defined in Section 11 below), the Performance Share
Units will vest in accordance with Section 2(a) above as if Employee had
remained continuously employed by the Company through the Vesting Date.

 

[Form for Employees who did not receive 2013 Transition Award]

Page 1 of 9

 

--------------------------------------------------------------------------------

 

(c)If Employee’s Termination of Employment (as defined in Section 11 below)
occurs due to Special Retirement (as defined in Section 11), Disability (as
defined in Section 11 below) or death on or after the first anniversary of the
Grant Date, then on the Vesting Date the number of Performance Share Units that
will vest is determined by multiplying (i) the number of Performance Share Units
that would have vested as determined in accordance Section 2(a) above had
Employee’s Termination of Employment not occurred and (ii) a fraction, the
numerator of which is the number of days that elapsed between the Grant Date and
the date of Employee’s Termination of Employment and the denominator of which is
1095.

(d)If Employee ceases to be employed in a position eligible to receive
Performance Share Units pursuant to this Agreement (as determined by the
Committee) in its sole and absolute discretion) (an “Eligible Position”) the
Performance Share Units will vest in accordance with Section 2(a) above,
provided that Employee (x) remains continuously employed by the Company through
the Vesting Date or (y) experiences a Qualifying Termination after Employee
ceases to be employed in an Eligible Position. For the avoidance of doubt, if
Employee experiences a Qualifying Termination (as defined in Section 11 below)
after Employee ceases to be employed in an Eligible Position, the provisions of
Section 2(b) or 2(c), as applicable, will determine the number of Performance
Share Units that will vest on the Vesting Date.  

3.Settlement of Performance Share Units.  Payment of vested Performance Share
Units shall be made in shares of Common Stock as soon as administratively
practicable, but in no event later than 2-1/2 months following the Vesting Date
(the date of any such payment, the “Settlement Date”); provided, however, that
the Committee may, in its sole and absolute discretion, settle the vested
Performance Share Units in cash based on the Fair Market Value of the shares of
Common Stock on the Settlement Date.

4.Forfeitures of Performance Share Units.

(a)At any time during the Performance Period, upon a Termination of Employment
for any reason that does not result in a continuation of vesting pursuant to
Section 2, Employee will immediately and automatically forfeit all unvested
Performance Share Units, without the payment of any consideration.  Upon
forfeiture, neither Employee nor any successors, heirs, assigns or legal
representatives of Employee will thereafter have any further rights or interest
in the Performance Share Units.

(b)Notwithstanding any provision in this Agreement to the contrary, if at any
time during the Performance Period, Employee engages in Detrimental Activity,
Employee will immediately and automatically forfeit all Performance Share Units
without the payment of any consideration. Upon forfeiture, neither Employee nor
any successors, heirs, assigns or legal representatives of Employee will
thereafter have any further rights or interest in the unvested Performance Share
Units.

5.Restrictions on Transfer.  

(a)Performance Share Units granted hereunder to Employee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise (any of the foregoing, a
“Transfer”), other than (i) to the Company

 

[Form for Employees who did not receive 2013 Transition Award]

Page 2 of 9

 

--------------------------------------------------------------------------------

 

as a result of the forfeiture of Performance Share Units, or (ii) by will or the
laws of descent and distribution.  Payment of Performance Share Units after
Employee’s death will be made to Employee’s estate or, in the sole and absolute
discretion of the Committee, to the person or persons entitled to receive such
payment under applicable laws of descent and distribution.

(b)Consistent with the foregoing, no right or benefit under this Agreement will
be subject to Transfer, and any such attempt to Transfer, will have no effect
and be void.  No right or benefit hereunder will in any manner be liable for or
subject to any debts, contracts, liabilities or torts of the person entitled to
such benefits.  If Employee attempts to Transfer any right or benefit hereunder
or if any creditor attempts to subject the same to a writ of garnishment,
attachment, execution, sequestration, or any other form of process or
involuntary lien or seizure, then such attempt will have no effect and be void
and immediately upon any such attempt the Performance Share Units will terminate
and become of no further effect.

6.Rights as a Stockholder.  Employee will have no rights as a stockholder of the
Company with regard to the Performance Share Units.  Rights as a stockholder of
the Company will arise only if the Performance Share Units are settled in shares
of Common Stock pursuant to Section 3 above.

7.Taxes.  To the extent that the receipt of Performance Share Units hereunder or
the payment upon lapse of any restrictions results in income to Employee for
federal or state income tax purposes or in any other cases where the Company
holds the view that it is obligated to withhold taxes, Employee shall deliver to
the Company immediately prior to the time of such receipt or lapse, as the case
may be, such amount of money or shares of Common Stock owned by Employee, at
Employee’s election, as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if Employee fails to do so, the Company
is authorized to withhold for a number of Performance Share Units or cash or
other form of remuneration then or thereafter payable to Employee equal to any
tax required to be withheld due to reason of such resulting compensation
income.  The Performance Share Units are intended to be “short-term deferrals”
exempt from Section 409A of the Internal Revenue Code and shall be construed and
interpreted accordingly.

8.Changes in Capital Structure.  As more fully described in the Plan, if the
outstanding shares of Common Stock at any time are changed or exchanged by
declaration of a stock dividend, stock split, combination of shares, or
recapitalization, the number and kind of Performance Share Units will be
appropriately and equitably adjusted so as to maintain their equivalence to the
proportionate number of shares.

9.Compliance With Securities Laws.  The Company will not be required to deliver
any shares of Common Stock pursuant to this Agreement if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act of 1933,
as amended, or any other applicable federal or state securities laws or
regulations or the laws of any other country.  Prior to the issuance of any
shares of Common Stock pursuant to this Agreement, the Company may require that
Employee (or Employee’s legal representative upon Employee’s death or
Disability) enter into such written representations, warranties and agreements
as the Company may reasonably request in order to comply with applicable
securities laws or with this Agreement.

 

[Form for Employees who did not receive 2013 Transition Award]

Page 3 of 9

 

--------------------------------------------------------------------------------

 

10.Limitation of Rights.  Nothing in this Agreement or the Plan may be construed
to:

(a)give Employee or any other person or entity any right to be awarded any
further Performance Share Units (or other form of stock incentive awards) other
than in the sole discretion of the Committee;

(b)give Employee or any other person or entity any interest in any fund or in
any specified asset or assets of the Company (other than the Performance Share
Units); or

(c)confer upon Employee or any other person or entity the right to continue in
the employment or service of the Company or any Subsidiary.

11.Definitions.    

(a)“Agreement” is defined in the introduction.

(b)“Award Notice” is defined in Section 1.

(c)“Board” is defined in Section 2(a).

(d)“Clawback Policy” is defined in Section 15.

(e)“Common Stock” is defined in Section 1.

(f)“Company” means Schlumberger Limited.

(g)“Detrimental Activity” means activity that is determined by the Committee in
its sole and absolute discretion to be detrimental to the interests of the
Company or any of its Subsidiaries, including but not limited to situations
where Employee: (i) divulges trade secrets, proprietary data or other
confidential information relating to the Company or to the business of the
Company and any Subsidiaries; (ii) enters into employment with or otherwise
provides services to (A) any company listed, as of the date of Employee’s
Termination of Employment, on the Philadelphia Oil Service Sector Index (or any
successor index) or (B) any affiliate of any such listed company, in either
case  under circumstances suggesting that Employee will be using unique or
special knowledge gained as a Company employee or Subsidiary employee with the
effect of competing with the Company or its Subsidiaries; (iii) enters into
employment with or otherwise provides services to any Direct Competitor; (iv)
engages or employs, or solicits or contacts with a view to the engagement or
employment of, any person who is an employee of the Company or its Subsidiaries;
(v) canvasses, solicits, approaches or entices away or causes to be canvassed,
solicited, approached or enticed away from the Company or its Subsidiaries any
person who or which is a customer of any of such entities during the Performance
Period; (vi) is determined to have engaged (whether or not prior to termination)
in either gross misconduct or criminal activity harmful to the Company or a
Subsidiary; or (vii) takes any action that otherwise harms the business
interests, reputation, or goodwill of the Company or its Subsidiaries. The
Committee may delegate, to an officer of the Company or to a subcommittee of the
Committee, its authority to determine whether Employee has engaged in
“Detrimental Activity.”

 

[Form for Employees who did not receive 2013 Transition Award]

Page 4 of 9

 

--------------------------------------------------------------------------------

 

(h)“Direct Competitor” means, as of the date of this Agreement any of the
following: (i) Halliburton Company, Baker Hughes, Incorporated, Weatherford
International plc, and any other oilfield equipment and services company; and
(ii) any entity engaged in seismic data acquisition, processing and reservoir
geosciences services to the oil and natural gas industry, including in all cases
in (i) and (ii) above, any and all of their parents, subsidiaries, affiliates,
joint ventures, divisions, successors, or assigns.

(i)“Disability” means such disability (whether physical or mental impairment)
which totally and permanently incapacitates Employee from any gainful employment
in any field which Employee is suited by education, training, or experience, as
determined by the Committee in its sole and absolute discretion.

(j)“Eligible Position” is defined in Section 2(d)

(k)“Employee” is defined in the introduction.

(l)“Fair Market Value” means, with respect to a share of Common Stock on a
particular date, the mean between the highest and lowest composite sales price
per share of the Common Stock, as reported on the consolidated transaction
reporting system for the New York Stock Exchange for that date, or, if there is
no such reported prices for that date, the reported mean price on the last
preceding date on which a composite sale or sales were effected on one or more
of the exchanges on which the shares of Common Stock were traded shall be the
Fair Market Value.

(m)“Grant Date” is defined in Section 2.

(n)“Performance Period” is defined in Section 2

(o)“Performance Share Units” is defined in Section 1.

(p)“Plan” is defined in the introduction.

(q)“Qualifying Termination” means a Termination of Employment (i) due to
Retirement or (ii) due to Employee’s death or Disability or Special Retirement,
on or after the first anniversary of the Grant Date.

(r)“Retirement” means either: (i) Employee’s voluntary election to retire from
employment with the Company and its Subsidiaries at any time after Employee has
reached both the age of 60 and 25 years of service, or (ii) Employee’s voluntary
election to retire from employment with the Company and its Subsidiaries at any
time after Employee has reached both the age of 55 and 20 years of service,
subject, however, to the approval of either (A) the Committee, if Employee is an
executive officer of the Company at the time of Employee’s election to retire,
or (B) the Retirement Committee, if Employee is not an executive officer of the
Company at the time of Employee’s election to retire, which approval under
clauses (A) or (B) may be granted or withheld in the sole discretion of the
Committee or the Retirement Committee, as applicable.

 

[Form for Employees who did not receive 2013 Transition Award]

Page 5 of 9

 

--------------------------------------------------------------------------------

 

(s)“Retirement Committee” means a committee consisting of the Company’s Vice
President of Human Resources, the Director of HR Operations and the Compensation
& Benefits Manager.

(t)“Settlement Date” is defined in Section 3.

(u)“Special Retirement” means the Termination of Employment of Employee with the
Company and all Subsidiaries at or after (i) age 55 or (ii) age 50 and
completion of at least 10 years of service with the Company and all
Subsidiaries.

(v)“Subsidiary” means (i) in the case of a corporation, a “subsidiary
corporation” of the Company as defined in Section 424(f) of the Internal Revenue
Code and (ii) in the case of a partnership or other business entity not
organized as a corporation, any such business entity of which the Company
directly or indirectly owns 50% or more of the voting, capital or profits
interests (whether in the form of partnership interests, membership interests or
otherwise).

(w)“Termination of Employment” means the termination of Employee’s employment
with the Company and its Subsidiaries; provided, however, that temporary
absences from employment because of illness, vacation or leave of absence and
transfers among the Company and its Subsidiaries are not considered a
Termination of Employment.

(x)“Transfer” is defined in Section 5(a).

(y)“Vesting Date” is defined in Section 2(a).

12.Miscellaneous.

(a)Employee hereby acknowledges that he or she has received, reviewed and
accepted the terms and conditions applicable in this Agreement.  Employee hereby
accepts such terms and conditions, subject to the provisions of the Plan and
administrative interpretations thereof.  Employee further agrees that such terms
and conditions will control this Agreement, notwithstanding any provisions in
any employment agreement or in any prior awards.

(b)Employee hereby acknowledges that he or she is to consult with and rely upon
only Employee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and any award of Performance Share
Units.

(c)This Agreement shall bind and inure to the benefit of and be enforceable by
Employee, the Company and their respective permitted successors or assigns
(including personal representatives, heirs and legatees).  Employee may not
assign any rights or obligations under this Agreement except to the extent, and
in the manner, expressly permitted herein.  

(d)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(e)This Agreement may not be amended or modified except by a written agreement
executed by the Company and Employee or their respective heirs, successors,
assigns and legal

 

[Form for Employees who did not receive 2013 Transition Award]

Page 6 of 9

 

--------------------------------------------------------------------------------

 

representatives.  The captions of this Agreement are not part of the provisions
hereof and are of no force or effect.

(f)The failure of Employee or the Company to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Employee or
the Company may have under this Agreement shall not be deemed to be a waiver of
such provision or right or any other provision or right herein.

(g)Employee and the Company agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.

(h)This Agreement and the Plan (a) constitute the entire agreement among the
Employee and the Company with respect to the Performance Share Units and this
Agreement supersedes all prior agreements and understandings, both written and
oral, with respect to the subject matter hereof; and (b) are not intended to
confer upon any other Person any rights or remedies hereunder.  Each party to
this Agreement agrees that (i) no other party to this Agreement (including its
agents and representatives) has made any representation, warranty, covenant or
agreement to or with such party relating to the Performance Share Units other
than those expressly set forth herein or in the Plan, and (ii) such party has
not relied upon any representation, warranty, covenant or agreement relating to
the Performance Share Units, other than those referred to in clause (i) above.

(i)This Agreement will be governed by and construed in accordance with the laws
of the State of Texas (except that no effect shall be given to any conflicts of
law principles thereof that would require the application of the laws of another
jurisdiction).  Venue for any dispute arising under this Agreement will lie
exclusively in the state and/or federal courts of Harris County, Texas and the
Southern District of Texas, Houston Division, respectively.

(j)Clawback Policy. The Company’s policy on recoupment of performance-based
bonuses, as amended from time to time (its “Clawback Policy”), will apply to the
Performance Share Units, any shares of Common Stock delivered hereunder, and any
profits realized on the sale of such shares to the extent that Employee is
covered by the Clawback Policy. Employee acknowledges that if Employee is
covered by such policy, the policy may result in the recoupment of Performance
Share Units awarded, any shares of Common Stock delivered hereunder and profits
realized on the sale of such shares either before, on or after the date on which
Employee becomes subject to such policy.

 

[Form for Employees who did not receive 2013 Transition Award]

Page 7 of 9

 

--------------------------------------------------------------------------------

 

13.Acceptance of Award.  Employee is deemed to accept the award of Performance
Share Units under this Agreement and to agree that such award is subject to the
terms and conditions set forth in this Agreement and the Plan unless Employee
provides the Company written notification not later than 10 days after
Employee’s receipt of this Agreement of Employee’s rejection of this award of
Performance Share Units (in which case such awards will be forfeited and
Employee shall have no further right or interest therein as of such date).

 

SCHLUMBERGER LIMITED

 

By

 

 

Paal Kibsgaard




 

[Form for Employees who did not receive 2013 Transition Award]

Page 8 of 9

 

--------------------------------------------------------------------------------

 

ATTACHMENT I
Performance Conditions

Subject to the provisions of this Agreement, vesting of the Performance Share
Units is conditioned upon the Company achieving an average annual Return on
Capital Employed (“ROCE”) greater than 12.5% for the period beginning on January
1, 2016 and ending on December 31, 2018 (the “Measurement Period”).  ROCE is
equal to the sum of (i) income from continuing operations before charges and
credits and (ii) the after tax impact of net interest expense, divided by the
sum of (x) the average quarterly equity, including noncontrolling interests and
(y) the average quarterly net debt.

The Average Annual ROCE shall be calculated as the average ROCE for each
calendar year contained in the Measurement Period.

The number of Performance Share Units that will vest on the vesting date will be
equal to the product of (i) the target Performance Share Units and (ii) the
Payout Factor (with any fractional shares rounded up to the next whole share).

The ROCE achieved will be certified by the Committee and will determine the
Payout Factor based on the chart below.  The Payout Factor for ROCE achievement
levels between points on this chart will be determined by linear interpolation
between the values listed.

[Insert ROCE Performance Achievement levels,

Payout Factor and adjustment rules, if any.]

 

[Form for Employees who did not receive 2013 Transition Award]

Page 9 of 9

 